DETAILED ACTION
CLAIMS 1-20 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art (“BRI”).  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim(s) 1:
 “a controller … configured to”;
Claim(s) 11:
 “determining by a controller”;
Claim(s) 5:
 “a power control module … configured to …”; and
Claim(s) 15:
 “receiving … a shut-down signal from a power control module”; and
Claim(s) 7:
 “a reset control module … configured to …”; and
Claim(s) 17:
 “detecting … a system reset signal from a reset control module …”;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
35 U.S.C.§112(a) or 35 U.S.C.§112 (pre-AIA ), First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
See 112(b) discussion below. When a claim containing a computer-implemented 112(f) claim is found to be indefinite under 112(b) for failure to disclose sufficient corresponding structure (e.g. the computer and the algorithm) in the specification that performs the entire claimed function, it also lacks written description under 112(a). See MPEP § 2161.01.
	
35 U.S.C.§112(b) or 35 U.S.C.§112 (pre-AIA ), Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1-20
 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See Claim Interpretation discussion above). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function(s). In particular, the written description does not describe what structure (e.g. processor + algorithm, circuit, etc..) corresponds to the recited controller, reset control module, or power control module.

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim(s) 2-10 and 12-20
 
 incorporate the deficiencies of rejected base claim(s) 1 and 11. Accordingly, claims 2-10 and 12-20 are likewise rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1 and 11
 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 and 11 of U.S. Patent No. 10,331,203 (“Reference Patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims in the Reference Patent anticipate claims 1 and 11  in the Instant Application.
Please see a comparison of claim 1 of the Instant Application and claim 1 of the Reference Patent in the table below. Claim 11 of the Instant Application and the Reference Patent recite substantially similar elements except for the category of invention.
Instant Application
Reference Patent
1. A system comprising: an input; an output; and a controller coupled to the input and the output, the controller including a non-volatile memory, wherein: in response to a signal on the input corresponding to a first power state, the controller is configured to: transmit an interrupt on the output; and transfer data in a volatile memory to the non-volatile memory; and in response to the signal on the input indicating a second power state, the controller is configured to transfer the data in the non-volatile memory to the volatile memory.
1.  A computing device apparatus comprising: a central processing unit; a power management unit configured to detect multiple levels of available power for the central processing unit and to effect switching power on or off for the central processing unit; an energy storage unit connected to provide power to the computing device apparatus and configured to hold enough energy to operate the computing device apparatus after removal of power from the computing device apparatus; a non-volatile memory; and a non-volatile memory controller configured to control the non-volatile memory and have direct access to volatile storage elements embedded in or associated with one or more of the central processing unit or one or more peripherals; wherein the power management unit is configured to: interrupt a normal processing order of the central processing unit to effect entry of the central processing unit into a low power mode in response to detecting a power loss event initiated by the power management unit due to detection of a power loss scenario or initiated by the central processing unit to save energy, the low power mode being a mode in which data stored in the volatile storage elements is transferred to the non-volatile memory and supply of power to the volatile storage elements is stopped thereafter; use energy stored in the energy storage device to: in response to entering into the low power mode, trigger the non-volatile memory controller to perform a save operation to store data stored in the volatile storage elements in the non-volatile memory, the data representing a state of the one or more of the central processing unit or one or more peripherals, and, after the data is saved in the non-volatile memory, effect switching off power to at least the central processing unit and the volatile storage elements;  Page 2 of 13Reply To Non-Final Office ActionSN: 15/016,449 Mailed June 27, 2018TI-75848 during the low power mode, detect restoration of power to the computing device apparatus or a wakeup request from the central processing unit's power off state; and in response to detecting the restoration of power or the wakeup request, exit the low power mode by supplying power to the volatile storage elements and triggering the non-volatile memory controller to perform a restore operation to restore the data from the non-volatile memory to the volatile storage elements prior to execution of a wake up process for the central processing unit from the low power mode; wherein the power management unit is further configured to prevent a startup of the computing device apparatus while in the low power mode unless enough energy is present on the energy storage unit to complete a round trip of a restore operation in which the low power mode is exited and followed by a save operation in which the low power mode is entered again.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 7-11, 14-15, and 17-20
 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Govindaraj et al., US 6,901,298 Bl, (“Govindaraj” Cited in a previous action in a parent case and in the IDS dated 8/17/2021).
Regarding Claim 1,
 Govindaraj teaches A system comprising: (Fig. 1, element 10; Fig. 8, element 17) 
an input;( Fig. 1, element 40; See also Fig. 3, element 40; See also Fig. 8, element connecting element 80 to element 85; See also col. 10, ll. 34-38 “The power sensing circuit 85 can be employed to determine if power is present from the external power supply….”;
See also col. 7, ll. 19-25) 
an output; (Fig. 1, element 50; See also Fig. 3, element 50; 
See also col. 7, ll. 40 – col. 8, l.  “The CPU … to generate a control signal transmitted via the Output 50. The CPU 30 directs the control signal through channel(s) of the Output 50 … A unidirectional line from the CPU 30 to the Input 40 and Output 50 modules and the memory 70 indicates control direction. Control can, for example, define read and write cycles for the 1/0, read and write data and addresses to the memory, execute instruction and operate on data.”;
i.e. the CPU has an output used to control memory operations.) and
a controller coupled to the input and the output, the controller including a non-volatile memory, (Fig. 1, element 30; See also Fig. 8, elements 85 and 50 collectively; See also Fig. 8, elements 70 as it relates to Fig. 4, elements 74 “non-volatile memory” and 72 “volatile memory”) 
wherein:
in response to a signal on the input corresponding to a first power state, ( col. 10, ll. 44-50 “the power sensing circuitry can provide feedback that will alarm the controller that power has been lost …”;
See also col. 7, ll. 19-24 “Input 40 module is used to input real world 20 phenomenon that can be analog and/or digital in nature. Examples of analog phenomenon include temperature, speed and pressure. Generally, analog input modules are current and voltage sensing devices, and for voltage sensing ….”)  the controller is configured to:
transmit an interrupt on the output; (col. 11, ll. 13-15 “sensing mechanism could be … software where an incorrect voltage level elicits an error handler to be thrown.” Emphasis added;
See also Fig. 3;
See also col. 8, ll. 37-53;
See also col. 9, ll. 33-35;
i.e. when power failure is detected, the controller interrupts existing processing/mode and proceeds to direct the volatile memory to copy contents into NVRAM via the command and data bus.) and
transfer data in a volatile memory to the non-volatile memory; (col. 11, ll. 15-19 “If it is determined that power is lost at 920 so that 15 the power will not maintain the controller, then the ancillary backup power will be enabled at 930 to provide enough power to sustain the RAM and allow the RAM to be written to flash memory.” Emphasis added;
See also col. 10, ll. 44-49;
See also Fig. 9. ) and
in response to the signal on the input indicating a second power state, the controller is configured to transfer the data in the non-volatile memory to the volatile memory.  (col. 9, ll. 57-59 “Upon detecting a power on signal, the system enters a boot state at 730 where the RAM content is restored with the copy that was saved in flash memory” Emphasis added.)
Regarding Claim 4,
 Govindaraj teaches wherein: the controller is configured to not transfer portions of the data in the volatile memory that include bus interface state information, serial communication module information, state machine information, or pipeline register information.  (col. 8, ll. 19-22 “memory 70 is employed to store application code, instructions, data, addresses, user programs, variables, data tags and tables. In an aspect of the present invention, it can contain at least a volatile memory bank 72 for run time applications and user programs ….”; See also Fig. 2, element 70 i.e. none of the recited items are stored in the volatile memory and thus not stored into nvram.) 
Regarding Claim 5,
 Govindaraj teaches  further comprising: a power control module coupled to the controller and configured to receive the signal on the input.  (col. 11, ll. 13-15 “sensing mechanism could be … software where an incorrect voltage level elicits an error handler to be thrown.”; See also col. 10, ll. 34-38 “The power sensing circuit 85 can be employed to determine if power is present from the external power supply….”)
Regarding Claim 7,
 Govindaraj teaches  a reset control module coupled to the controller, wherein the reset control module is configured to provide a system reset signal to the controller. (col. 13, ll. 54-58 “a power cycle or reset is detected at 1660, then a system boot with saved RAM occurs ….” i.e. the system detects a reset provided to it – a reset control module giving the claim the BRI -- ) 
Regarding Claim 8,
 Govindaraj teaches  wherein: in response to the system reset signal at the controller; the controller is configured to transfer the data in the non-volatile memory to the volatile memory.  (col. 13, ll. 54-68  “a power cycle or reset is detected at 1660, then a system boot with saved RAM occurs … writing the RAM copy saved in the flash back to the RAM …..” Emphasis added.) 
Regarding Claim 9,
 Govindaraj teaches wherein: the first power state is a first transition to a low power level;  (col. 10, ll. 36-39 “power sensing circuit 85 can be employed to determine if power is present from the external power supply ….” Emphasis added; See also col. 10, ll. 53-54 “The power removal can be from an operating system enabled shut down where power is removed from all components and an unexpected loss of the power supply” Emphasis added. i.e. low power level.) and the second power state is a second transition to a high power level.  (col. 11, ll. 29-31 “Upon applying power and turning on 30 the system, the initialization process proceeds …. ”; i.e. power is restored/power up begins – high power level – ) 
Regarding Claim 10,
	Govindaraj teacheswherein:
the controller is configured to determine the first power state; and
 in response to the controller determining the first power state, the controller is configured to: ( col. 10, ll. 44-50 “the power sensing circuitry can provide feedback that will alarm the controller that power has been lost …”;
See also col. 7, ll. 19-24 “Input 40 module is used to input real world 20 phenomenon that can be analog and/or digital in nature. Examples of analog phenomenon include temperature, speed and pressure. Generally, analog input modules are current and voltage sensing devices, and for voltage sensing ….”)  
transmit the interrupt on the output; and
transfer the data in the volatile memory to the non-volatile memory.  (col. 11, ll. 13-15 “sensing mechanism could be … software where an incorrect voltage level elicits an error handler to be thrown.” Emphasis added;
See also Fig. 3;
See also col. 8, ll. 37-53;
See also col. 9, ll. 33-35;
i.e. when power failure is detected, the controller interrupts existing processing/mode and proceeds to direct the volatile memory to copy contents into NVRAM via the command and data bus.)

Claim(s) 11, 14-15, and 17-20
 recite(s) features that are substantially the same, save for the category of invention, as the system set forth in claim(s) 1 Specifically:
Claim(s) 11 correspond(s) to claim(s) 1;	
Claim(s) 14 correspond(s) to claim(s) 4;
Claim(s) 15 correspond(s) to claim(s) 5; and
Claim(s) 17 correspond(s) to claim(s) 7; and
Claim(s) 18 correspond(s) to claim(s) 8; and
Claim(s) 19 correspond(s) to claim(s) 9; and
Claim(s) 20 correspond(s) to claim(s) 10. Therefore claim(s) 11, 14-15, and 17-20 is/are rejected under the same reasoning set forth above over Govindaraj.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 6, 12-13, and 16
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Govindaraj et al., US 6,901,298 Bl, (“Govindaraj” Cited in a previous action in a parent case and in the IDS dated 8/17/2021) in view of Govindan et al., US 2016/0342354 Al, (“Govindan”).
Regarding Claim 2,
 Govindaraj does not teach wherein: the data includes one of program counters, stack pointers, status registers, and general purpose registers.  
Note that Govindaraj goes on to teach saving away context and state information for the controller when entering the low power mode. (col. 10, ll. 29-49)  \
Govindan teaches wherein: the data includes one of program counters, stack pointers, status registers, and general purpose registers.  (Govindan [0017] “"registers" is used to describe a set of processor elements that collectively store the processor's state. Note that the registers can include general-purpose registers, model-specific registers, configuration registers, status registers, system flags, and/or any other information that is to be saved prior to entering a power-gated mode.”; Emphasis added;
See also [0043] – [0045] “causing processor 102 and/or computing device 100 to enter the low-power mode … If the needs-rinsing flag for the current sector is set (step 400, Yes), processor 102 saves the current sector to memory (step 402).” See also Fig. 4;
i.e. when entering low power mode, processor registers are saved.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Govindan  with the teaching of Govindaraj as both references are directed to controlling computing systems entering/exiting low power modes. Moreover Govindan  improves on Govindaraj’s teaching of saving controller context during a power mode shift (Govindaraj col. 10, ll. 29-49) by teaching a technique which identifies whether an item needs to be updated during the state save and skipping items that do not need to be saved, thus improving the speed that the system can enter low power mode, saving additional power in the system. (Govindan  [0023]). 
Regarding Claim 3,
 Govindaraj does not teach wherein: the data includes one of peripheral configuration registers, peripheral state registers, peripheral status registers, and peripheral data buffers.  
Govindan  teaches wherein: the data includes one of peripheral configuration registers, peripheral state registers, peripheral status registers, and peripheral data buffers. (Govindan [0017] “"registers" is used to describe a set of processor elements that collectively store the processor's state. Note that the registers can include general-purpose registers, model-specific registers, configuration registers, status registers, system flags, and/or any other information that is to be saved prior to entering a power-gated mode.”; Emphasis added)
Regarding Claim 6,
 Govindaraj does not teach a status register coupled to the controller at a first connection; and the status register coupled to a bus at a second connection, the status register configured to store control and status information.  
Govindan teaches a status register coupled to the controller at a first connection; and the status register coupled to a bus at a second connection, the status register configured to store control and status information.  ([0026] “Memory 104, which in some embodiments is the "main memory" of computing device 100, comprises memory circuits such as one or more of DRAM, DDR SD RAM, and/or other types of memory circuits, as well as control circuits for handling accesses of the instructions and data that are stored in the memory circuits. In some embodiments, a communication path (that includes one or more busses, wires, and/or connections) is coupled between processor 102 and memory 104, as shown in FIG. 1 by arrow-headed lines between the elements.) 
Claim(s) 12-13 and 16
 recite(s) features that are substantially the same, save for the category of invention, as the system set forth in claim(s) 2-3 and 6 Specifically:
Claim(s) 12 correspond(s) to claim(s) 2;
Claim(s) 13 correspond(s) to claim(s) 3; and
Claim(s) 16 correspond(s) to claim(s) 6; Therefore claim(s) 2-3 and 6 is/are rejected under the same reasoning set forth above over Govindaraj in view of Govindan.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549. The examiner can normally be reached M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brian J Corcoran/             Examiner, Art Unit 2187    

/JAWEED A ABBASZADEH/             Supervisory Patent Examiner, Art Unit 2187